     Case: 4:19-cv-02571-SNLJ Doc. #: 9 Filed: 10/28/19 Page: 1 of 2 PageID #: 23




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DMSION

ST. LOUIS-KANSAS CITY CARPENTERS                        )
REGIONAL COUNCIL, et al. ,                              )
                                                       )
                Plaintiffs,                            )         Case No. 4:19-cv-02571 SNLJ
                                                       )
V.                                                     )
                                                       )
GOULD FLOORING SERVICES, INC.,                         )
                                                       )
                Defendant.                             )


                       STIPULATION FOR ENTRY OF CONSENT JUDGMENT

         Come now the parties and stipulate as follows :

         1.     Judgment shall be entered in favor of plaintiffs St. Louis-Kansas City Carpenters

Regional Council , et al. , and against Gould Flooring Services, Inc. in the amount of $81 ,951.16

consisting of$78,158.77 in contributions through September 8, 2019, $3,427.60 in liquidated damages

and $364.80 in interest.

         2.     Execution on the judgment amount set forth in paragraph 1, above, shall be stayed so

long as defendants complies with paragraphs 3 and 4, below.

         3.     Defendants shall make payments to plaintiffs pursuant to the following schedule:

                1)       $10,000.00 on or before November 1, 2019;

                2)       $6,230.00on or before December 1, 2019;

                3)       $6,230.00 on or before January 1, 2020;

                4)       $6,230.00 on or before February 1, 2020;

                5)       $6,230.00 on or before March 1, 2020;

                6)       $6,230.00 on or before April 1, 2020;

                7)       $6,230.00 on or before May 1, 2020;

                8)       $6,230.00 on or before June 1, 2020;

                9)       $6,230.00 on or before July 1, 2020;

                 10)     $6,230.00 on or before August 1, 2020;
 Case: 4:19-cv-02571-SNLJ Doc. #: 9 Filed: 10/28/19 Page: 2 of 2 PageID #: 24




                11)    $6,230.00 on or before September 1, 2020;

                12)    $6,230.00 on or before October 1, 2020;

                13)    $3,421.16 on or before November 1, 2020.

         4.     Defendant shall submit its reports and contributions to the Carpenters Funds on or

before the date due as set forth in the collective bargaining agreement to which defendant is party for

any work performed by the defendant which is covered by the Carpenters collective bargaining

agreement.

         5.     If defendant fails to make a payment when due pursuant to paragraphs 2 or 3, above,
plaintiffs' counsel shall provide written notice of such default to defendant's counsel, and defendant

shall have five (5) business days from the date of such notice to cure any such default.

         WHEREFORE, the parties stipulate to entry of a consent judgment according to the above

terms.



HAMMOND AND SHINNERS, P.C.                                     HESSE MARTONE, P.C.
13205 Manchester Road                                          530 Maryville Centre Drive
Suite 210                                                      Suite 250
St. Louis, Missouri 63131                                      St. Louis, Missouri 63141
Phone: (314) 727-1015                                          Phone: (314) 862-0300
Fax: (314) 727-6804                                            Fax : (314) 862-7010
gcampbell@hammondshinners.com                                  gilwilliams@hessemartone.com


Isl Greg A. Campbell                                           Isl Gilbert B. Williams (w/consent)
GREG A. CAMPBELL, #35381                                       GILBERT B. WILLIAMS, #67876

Attorneys for Plaintiffs                                       Attorney for Defendant




 SO ORDERED this 28th day of October, 2019




 STEPHEN N. LIMBAUG~.
 UNITED STATES DISTRICT JUDGE


                                                  2
